Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (106.3%) United States Treasury Bill 0.150%0.290% 12/3/09 1,499,840 1,499,821 United States Treasury Bill 0.140%0.346% 12/10/09 1,036,575 1,036,505 United States Treasury Bill 0.135%0.290% 12/17/09 1,105,000 1,104,892 United States Treasury Bill 0.100% 12/24/09 1,100,000 1,099,930 United States Treasury Bill 0.101%0.351% 12/31/09 669,913 669,800 United States Treasury Bill 0.075%0.285% 1/7/10 870,000 869,810 United States Treasury Bill 0.070% 1/14/10 1,076,111 1,076,019 United States Treasury Bill 0.080%0.285% 1/21/10 1,051,786 1,051,404 United States Treasury Bill 0.075%0.275% 1/28/10 1,394,518 1,393,983 United States Treasury Bill 0.060% 2/4/10 1,069,000 1,068,884 United States Treasury Bill 0.065%0.281% 2/11/10 1,912,000 1,911,484 United States Treasury Bill 0.065%0.270% 2/18/10 2,390,230 2,389,657 United States Treasury Bill 0.040%0.255% 2/25/10 1,810,000 1,809,591 United States Treasury Bill 0.060%0.240% 3/4/10 1,840,000 1,839,487 United States Treasury Bill 0.225% 3/11/10 465,000 464,709 United States Treasury Bill 0.210% 3/18/10 780,000 779,513 United States Treasury Bill 0.190% 3/25/10 525,000 524,684 United States Treasury Bill 0.190% 4/1/10 390,000 389,751 United States Treasury Bill 0.150% 4/8/10 620,000 619,669 United States Treasury Bill 0.170% 4/22/10 900,000 899,397 United States Treasury Bill 0.185% 4/29/10 1,000,000 999,234 United States Treasury Bill 0.165% 5/13/10 387,000 386,711 United States Treasury Bill 0.140% 5/27/10 456,000 455,686 Total U.S. Goverment and Agency Obligations (Cost $24,340,621) Other Assets and Liabilities-Net (-6.3%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. Security Valuation: Securities are valued at amortized cost, which approximates market value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2009, 100% of the funds investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs.
